      Case 2:19-cr-00153-WBV-JVM Document 44 Filed 01/30/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                          CIVIL ACTION

VERSUS                                            NO. 19-CR-153-WBV-JVM

JORDY ROBERTSON                                   SECTION: “D” (1)


                                     ORDER
      The Court received the attached letter from Defendant, Jordy Robertson, on

January 29, 2020.

      IT IS HEREBY ORDERED that the attached letter from the Defendant,

Jordy Robertson, be filed UNDER SEAL, only accessible to counsel of record in this

matter.

      IT IS FURTHER ORDERED that defense counsel, Michael Bell, confer with

his client as soon as possible.   This matter shall be set for a telephone status

conference on Friday, February 7, 2020 at 9:30 a.m. The Court will initiate the

conference call.

      New Orleans, Louisiana, January 29, 2020.




                                      ______________________________
                                      WENDY B. VITTER
                                      United States District Judge
